Exhibit 10.3

 

30th March 2010

 

MONTPELIER CAPITAL LIMITED

 

MONTPELIER REINSURANCE LTD

 

THE SOCIETY OF LLOYD’S

 

GR-NEAM LIMITED

 

--------------------------------------------------------------------------------

 

INVESTMENT MANAGEMENT
AGREEMENT
RELATING TO LLOYD’S DEPOSIT

(THIRD PARTY DEPOSITOR)

 

--------------------------------------------------------------------------------

 

Lloyd’s

(regulated by the Financial

Services Authority)

One Lime Street

London

EC3lM 7HA

 

--------------------------------------------------------------------------------



 


CONTENTS


 

Clause

 

Page

 

 

 

PRELIMINARY

2

 

 

 

1.

Definitions and construction

2

 

 

 

2.

Appointment and effective date

3

 

 

 

3.

Amendments

3

 

 

 

4.

Customer Status and Investment Discretion

4

 

 

 

5.

Initial value and composition of the Lloyd’s Deposit

4

 

 

 

6.

Warranties and undertakings on the part of the Company, the Depositor and the
Society

5

 

 

 

7.

Instructions and communications

5

 

 

 

8.

Advice

6

 

 

 

PROVISION OF SERVICES

6

 

 

 

9.

Delegation and use of agent

6

 

 

 

10.

Bank accounts and custody

7

 

 

 

11.

Voting

7

 

 

 

12.

Lending and borrowing

8

 

 

 

13.

Valuation

8

 

 

 

TERMS APPLICABLE TO DEALING

8

 

 

 

14.

General restrictions

8

 

 

 

15.

Dealing and counterparties

8

 

 

 

16.

Options, futures and contracts for differences

9

 

 

 

MATERIAL INTERESTS

9

 

 

 

17.

Potential conflicts of interest and disclosures

9

 

 

 

18.

Soft commissions

11

 

--------------------------------------------------------------------------------


 

GENERAL

11

 

 

 

19.

Fees and charges

11

 

 

 

20.

Taxation

11

 

 

 

21.

Liability

11

 

 

 

22.

Waiver

13

 

 

 

23.

Complaints

13

 

 

 

24.

Compensation

13

 

 

 

25.

Termination

13

 

 

 

26.

Consequences of termination

13

 

 

 

27.

Relationship

14

 

 

 

28.

Confidentiality and Data Protection

14

 

 

 

29.

Warranties and undertakings on the part of the Manager

15

 

 

 

30.

Notifications and records

15

 

 

 

31.

Assignment

16

 

 

 

32.

Third Party Rights

16

 

 

 

33.

Money Laundering

16

 

 

 

34

Force Majeure

17

 

 

 

35.

Governing law

17

 

 

 

SCHEDULE

18

 

 

 

APPENDIX - Form of Lloyd’s Deposit Trust Deed (Third Party Deposit)

21

 

3

--------------------------------------------------------------------------------


 

AN INVESTMENT MANAGEMENT AGREEMENT made on 30th March 2010

 

BETWEEN:

 

(1)                                  Montpelier Capital Limited (registered
number 6198350) whose registered office is at 7th Floor, 85 Gracechurch Street,
London, EC3V 0AA (the Company)

 

(2)                                  Montpelier Reinsurance Ltd (registered
number 31261) whose registered office is at Montpelier House, 94 Pitts Bay Road,
Pembroke, HM08, Bermuda (the Depositor)

 

(3)                                  THE SOCIETY incorporated by Lloyd’s Act
1871 by the name of LLOYD’S of One Lime Street, London EC3M 7HA (the Society)

 

(4)                                  GR-NEAM Limited (registered number 451391
Ireland) whose registered office is at The Oval — Block 3, Ballsbridge, Dublin
4, Ireland (the Manager)

 

WHEREAS:

 

(A)                              The Company, the Depositor and the Society have
entered into a Lloyd’s Deposit Trust Deed (Third Party Deposit) of even date
with this Agreement in the form set out in the Appendix to this Agreement (the
Trust Deed), and the Depositor, at the request of the Company has transferred to
the Society a trust fund comprised of cash and investments to be held by the
Society (as trustee) upon the trusts set out in the Trust Deed.

 

(B)                                The Depositor and the Company have each
requested that the Society appoint the Manager on the terms of this Agreement to
manage the cash and investments from time to time comprised in the Trust Fund,
as defined in the Trust Deed (the Lloyd’s Deposit).

 

(C)                                If, at the request of the Company and the
Depositor, the Society has appointed a person to act as custodian of the Lloyd’s
Deposit that person is named in the Schedule and references in this Agreement to
the Custodian are to be construed as references to that person or such other
person as may from time to time be appointed by the Society (at the request of
the Company and the Depositor) to act as custodian of the Lloyd’s Deposit. Where
no such appointment has been made, the Society will hold the assets comprised in
the Lloyd’s Deposit, from time to time, in accordance with the terms of the
Trust Deed (whether itself or, in exercise of its power of delegation
thereunder, with another).

 

(D)                               The Lloyd’s Deposit must at all times comply
with the Membership and Underwriting Conditions and Requirements (Funds at
Lloyd’s) (Individual/Corporate Member) of the Society as in force from time to
time (the Lloyd’s Requirements).

 

1

--------------------------------------------------------------------------------


 

IT IS AGREED

 

PRELIMINARY

 

DEFINITIONS AND CONSTRUCTION

 

1.1                             The Manager is authorised under the Financial
Services and Markets Act 2000 (FSMA) to manage investments. The Manager is an
investment firm that has been registered in the Irish Company Register since 8th
January, 2008 and is authorised by the Irish Financial Services Regulatory
Authority (the “Financial Regulator”), pursuant to the European Communities
(Markets in Financial Instruments) Regulations 2007 (as amended), to carry out
the service of portfolio management, investment advice and investment research.

 

According to section 31 (b) of the FSMA, an EEA firm qualifying for
authorisation under Schedule 3 of the Act is authorised under the FSMA. Since
the Manager is an EEA firm providing services in the United Kingdom in exercise
of an EEA right, it satisfies the service conditions mentioned in Schedule 3,
section 12 (2) and section 14 of the FSMA and qualifies for authorisation. The
Manager has therefore been granted permission to provide services in the United
Kingdom and has been listed in the FSA Register under the Firm Reference Number
509752 since 12th October, 2009.

 

Nothing in this Agreement will exclude or restrict any duty or liability of the
Manager to the Company or the Depositor or the Society under the applicable
provisions of the FSMA or the regulatory system for an EEA Firm.

 

Hence FSA Rules means for the Manager the Irish Investment law as well as the
host state rules with which the firm is required to comply when carrying on a
permitted activity by providing services in the United Kingdom as defined in
Chapter C.8 Schedule 3 Section 14 (4) of the FSMA.

 

1.2                                 Except where the context otherwise demands,
words and phrases defined in the rules from time to time of FSA (the FSA Rules)
have the same meanings in this Agreement.

 

1.3                                 In this Agreement:

 

(a)                                  Best Execution means the method whereby an
investment manager seeks to achieve the best terms for a customer as the same
may be defined by the FSA from time to time;

 

(b)                                 Collective Investment Scheme means an
arrangement for assets to be held on a pooled basis on behalf of a number of
investors, for example a unit trust or open ended investment company; a full
definition is contained in FSMA Section 235;

 

(c)                                  Dealing Expenses means the expenses of
broker’s commission, and, unless included therein, value added tax or its
equivalent, PTM levy and stamp duty or its equivalent;

 

2

--------------------------------------------------------------------------------


 

(d)                                 FSA means the Financial Services Authority
or any other authority which is a successor to the regulatory functions of the
same;

 

(e)                                  In House Funds means Unit Trust Schemes and
Collective Investment Schemes of which the Manager or an associate is the
manager;

 

(f)                                    Insolvency means, in relation to any
person, the inability of such person to pay its debts as defined in Section 123
of the Insolvency Act 1986 (but excluding paragraph (a) of sub-section (1) of
that Section), the presentation of a petition, the invoking of any order or the
passing of any resolution for the winding up of such person or for the
appointment of a receiver, manager, administrative receiver or administrator in
respect of such person or the taking of any step by such person with a view to
implementing a voluntary arrangement;

 

(g)                                 Lloyd’s Deposit has the meaning given to it
in Recital (B) of this Agreement and references to the Lloyd’s Deposit include
references to any part of it; and

 

(h)                                 Unit Trust Scheme means a Collective
Investment Scheme under which property is held on trust for the participants,
but excluding limited partnerships; a full description is contained in FSMA
Section 237 (1).

 

1.4                                 The Schedule forms part of this Agreement.

 

1.5                                 References in this Agreement to any
statutory provisions are to be deemed also to refer to any statutory
modifications or re-enactments thereof and to any statutory instruments, orders
or regulations made thereunder or under any such re-enactments.

 

1.6                                 References in this Agreement to any FSA
Rules or any other regulations shall be taken to include any amendments made to
them from time to time.

 

1.7                                 Unless the context otherwise requires, in
this Agreement the masculine gender will be deemed to include the feminine and
neuter and the singular number will be deemed to include the plural and vice
versa.

 

APPOINTMENT AND EFFECTIVE DATE

 

2.1                                 At the request of the Company and the
Depositor, the Society appoints the Manager to manage the Lloyd’s Deposit upon
and subject to the terms of this Agreement.

 

2.2                                 This Agreement will come into force on the
date specified in the Schedule.

 


AMENDMENTS


 

3.                                       No amendment to this Agreement will be
valid unless made in writing and signed by each of the parties provided that the
Society’s consent will not be required to any amendment to the amount or basis
of calculation of any remuneration or expenses payable by the Depositor to the
Manager.

 

3

--------------------------------------------------------------------------------


 

CUSTOMER STATUS AND INVESTMENT DISCRETION

 

4.1                                 The Society is a Professional Client.  The
Society has the right to request to be treated as a Retail Client in relation to
the Manager’s services, and such categorisation benefits from higher levels of
protection under the regulatory system.  The Manager may accept or reject such
request.

 

4.2                                 The Manager will manage the Lloyd’s Deposit
within the investment objectives and restrictions stated in paragraph 3 of the
Schedule and in accordance with the investment criteria (and within the
restrictions) specified in the Lloyd’s Requirements.  Subject to such
objectives, restrictions and criteria and to clauses 4.4 and 4.5, the Manager,
acting as agent, will have complete discretion for the account of the Lloyd’s
Deposit (and without prior reference to the Society, the Company or the
Depositor) to buy, sell, retain, exchange or otherwise deal in investments and
other assets, make deposits, subscribe to issues and offers for sale of, and
accept placings, underwritings and sub-underwritings of, any investments, effect
transactions on any markets, take all day to day decisions and otherwise act as
the Manager judges appropriate in relation to the management of the Lloyd’s
Deposit in accordance with the terms of this Agreement.

 

4.3                                 The investment restrictions and criteria
stated in the Lloyd’s Requirements or in the Schedule will be deemed not to have
been breached as a result of changes in the price or value of assets comprised
in the Lloyd’s Deposit brought about solely through movements in the market, but
the Manager will restore the Lloyd’s Deposit to compliance with such investment
restrictions and criteria as soon as reasonably practicable.

 

4.4                                 Any deposits made by the Manager will be:

 

(a)                                  made in the name of and on behalf of the
Society; or

 

(b)                                 held in a designated client bank account
operated in accordance with the Client Money Rules.

 

4.5                                 The Manager undertakes not to exercise the
powers in clauses 7 or 8 of the Trust Deed except to the extent delegated to it
and, to the extent those powers are delegated to it, not to cause or permit a
breach of the relevant clauses of the Trust Deed.  The Company will inform the
Manager and the Depositor in writing of any changes to clauses 7 or 8 of the
Trust Deed as soon as the Company becomes aware of the same.

 

INITIAL VALUE AND COMPOSITION OF THE LLOYD’S DEPOSIT

 

5.                                       A valuation giving the initial value of
each asset comprising the Lloyd’s Deposit and the initial composition of the
Lloyd’s Deposit is attached to this Agreement or will be supplied by the Manager
as soon as reasonably practicable to the Depositor, the Company and the Society.

 

4

--------------------------------------------------------------------------------


 

WARRANTIES AND UNDERTAKINGS ON THE PART OF THE COMPANY, THE DEPOSITOR AND THE
SOCIETY

 

6.1                                 The Society warrants that it has full power
to employ the Manager on the terms of this Agreement.

 

6.2                                 Each of the Company and the Depositor
warrants that it has the requisite corporate capacity to enter into this
Agreement and to perform its obligations under it, and that it has taken all
necessary corporate and other action to authorise it to do so.

 

6.3                                 Each of the Company and the Depositor
warrants that the Lloyd’s Deposit is free from all liens and charges, and that
no liens or charges will arise from the acts or omissions of the Company or the
Depositor, as the case may be, except such as exist or may arise under the Trust
Deed.

 

6.4                                 Subject to any application of the Lloyd’s
Deposit by the Society in accordance with the terms of the Trust Deed, each of
the Company, the Depositor and the Society severally undertakes not to deal,
except through the Manager, with any of the assets in the Lloyd’s Deposit or to
authorise anyone else so to deal.

 

6.5                                 The Depositor warrants that any information
which it has provided to the Manager in relation to its status, including in
particular its residence and domicile for taxation purposes, is complete and
correct and agrees to provide any further information properly required by any
competent authority and will notify the Manager forthwith if there is any
material change in any such information provided.

 

6.6                                 The Depositor undertakes to monitor
compliance by the Manager in managing the Lloyd’s Deposit within the investment
restrictions and criteria stated in the Lloyd’s Requirements and that it will
promptly notify the Society of any breach.  The Company and the Depositor will
also promptly notify the Society of any other breach of this Agreement by the
Manager of which it becomes aware.

 

6.7                                 The Society undertakes to notify the Manager
from time to time of any changes to the investment restrictions and criteria or
the valuation provisions of the Lloyd’s Requirements.

 

INSTRUCTIONS AND COMMUNICATIONS

 

7.1                                 Subject to clauses 7.2 to 7.4, the Manager
will comply with any instructions which the Society may give in respect of the
Lloyd’s Deposit, including any instructions to pay or deliver the Lloyd’s
Deposit to the Society or to the Society’s order.  The Society will send a copy
to the Company and the Depositor of any instructions it may give to the Manager
in respect of the Lloyd’s Deposit at the same time as it gives the
instructions.  Neither the Company nor the Depositor may give instructions in
respect of the Lloyd’s Deposit.

 

7.2                                 Instructions from the Society (other than
instructions to amend this Agreement to which clause 3 applies) and
communications from the Society or the Depositor, as the case may be, will be
given or made in the manner set out in the Schedule (which may include by
electronic methods) and instructions from the Society will be acknowledged by
the Manager acting upon them unless the Society is promptly advised that the
Manager reasonably believes such compliance is likely to involve any party in a
contravention of any law, rule or regulation.

 

5

--------------------------------------------------------------------------------


 

7.3                                 Subject to clause 7.2, the Manager may rely
and act on any written instruction or communication which purports to have been
given (and which is reasonably accepted as having been given) by or on behalf of
any person notified by the Society from time to time as being authorised to
instruct the Manager in respect of the Lloyd’s Deposit unless the Manager has by
then received written notice to the contrary, whether or not the authority of
any such person has been terminated.

 

7.4                                 Subject to clause 7.2, any instruction or
communication to be given to the Manager by the Depositor or the Society or any
communication from the Company to the Manager under this Agreement will be in
writing and sent to the address set out in the Schedule or the last address
notified to the Depositor, the Company and the Society (as the case may be) and
will take effect upon actual receipt by the Manager.

 

7.5                                 Where the Society gives any instruction or
communication to any Custodian in respect of the Lloyd’s Deposit it will either
copy the instruction or communication to the Manager at the same time, or will
procure that the Custodian promptly does so.

 

7.6                                 All instructions and communications by the
Manager to the Company, the Depositor or the Society under this Agreement will
be in writing and sent to the address set out in the Schedule or the last
address notified to the Manager by the Company, the Depositor or the Society (as
the case may be) in the manner set out in the Schedule.

 

7.7                                 Any telephone conversations between the
parties may be recorded by any of the parties.

 

7.8                                 The Manager undertakes to safeguard any
testkeys, identification codes or other security devices which any Custodian
makes available to the Manager or an individual designated by the Manager to
give instructions or make communications on behalf of the Society.

 

ADVICE

 

8.                                       Any advice may be given in such manner
as the Manager deems appropriate or as may be agreed with the Society.

 

PROVISION OF SERVICES

 

DELEGATION AND USE OF AGENT

 

9.1                                 The Manager will not delegate the
performance of any of its services under this Agreement.

 

9.2                                 The Manager may employ agents (including
associates) to perform any administrative and ancillary services required to
enable the Manager to perform its services under this Agreement but without
affecting its duties hereunder.  The Manager will act in good faith and with due
diligence in its choice and use of such agents and will be liable for their acts
and omissions.

 

6

--------------------------------------------------------------------------------


 

BANK ACCOUNTS AND CUSTODY

 

10.1                           Where a Custodian has been appointed by the
Society, the account or accounts stated in the Schedule will be opened with the
Custodian in the name and on behalf of the Society for the holding of cash and
other assets from time to time comprised in the Lloyd’s Deposit and the Manager
will be empowered by the Society to give instructions to the Custodian in
respect of such accounts and will take reasonable care and use an appropriate
and secure method of communication in doing so.

 

10.2                           Where no Custodian has been appointed by the
Society, the Manager will give instructions to the Society (in accordance with
clause 7.6) in respect of transactions executed, deposits placed and contracts
and decisions made under this Agreement (including as contemplated under clause
26.1) prior to the deadlines and otherwise as  agreed in writing from time to
time between the Manager and the Society.

 

10.3                           The Manager will promptly pay any money forming
part of the Lloyd’s Deposit that it may receive into the appropriate account
specified in the Schedule and will, at all times, comply with the terms and
conditions of such accounts and of any mandate relating thereto.  The Manager
will not cause or permit any such account to become overdrawn.  In no
circumstances will the Manager hold any cash forming part of the Lloyd’s Deposit
in an account situated outside the United Kingdom.

 

10.4                           The Manager will ensure that any assets
(including certificates or other documents evidencing title) forming part of the
Lloyd’s Deposit which it may receive are delivered promptly to the Society or
the Custodian (as the case may be) and that any documents of title or
certificates or other documents evidencing title received by the Manager are
held in secure flood-proof and fire-proof storage pending delivery to the
Society or to the Custodian (as the case may be).

 

10.5                           The Manager will make or assist in making any tax
repayment claims in relation to the Lloyd’s Deposit to which the Society or the
Depositor may be entitled.

 

10.6                           If requested by the Society, the Manager will,
once in every calendar year, prepare an annual report for the Society on the
service provided by any Custodian against such performance indicators as may
from time to time be agreed in writing between the Manager and the Society and
generally will provide such information on the Custodian’s services at the
request of the Society.

 

10.7         The Manager undertakes promptly to notify any Custodian when the
employment of any individual notified by the Manager to that Custodian, for the
purposes of clause 10.1, as permitted to give instructions or make
communications on behalf of the Society terminates or when the individual
becomes for any other reason a person who is no longer (or should no longer be)
permitted to act on behalf of the Society.

 

VOTING

 

11.1                           Subject to the Schedule and clause 7.1, the
Manager may decide either:

 

(a)                                  at its discretion to procure the exercise
of any voting rights attaching to the investments of the Lloyd’s Deposit,
subject always to any specific instructions from the Society; or

 

7

--------------------------------------------------------------------------------


 

(b)                                 not to procure the exercise of any voting
rights attaching to the investments of the Lloyd’s Deposit, except with the
agreement or on the specific instructions of the Society.

 

11.2                           Notwithstanding the above, the Manager will not
be entitled to procure the exercise of any voting rights attaching to holdings
comprised in the Lloyd’s Deposit of In House Funds except with the agreement or
on the specific instructions of the Society, but will be entitled to count such
holdings for the purpose of constituting a quorum at a general meeting of any In
House Fund.

 

LENDING AND BORROWING

 

12.                                 The Manager will not unless permitted in
paragraph 3 of the Schedule or separately agreed in writing with the Society:

 

(a)                                  lend to a third party investments or
documents of title or certificates evidencing title to investments or other
property forming part of the Lloyd’s Deposit;

 

(b)                                 borrow for the account of the Lloyd’s
Deposit (whether on an unsecured basis or against such investments or other
property); or

 

(c)                                  deposit such investments or other property
with a third party by way of collateral.

 

VALUATION

 

13.                                 The Manager will send valuations of the
Lloyd’s Deposit to the Company and the Depositor and copy the same to the
Society at the intervals stated in the Schedule.  The Manager will also prepare
for the Society, as and when requested by the Society from time to time, a
special valuation of the Lloyd’s Deposit.  All valuations will be made on the
basis set out in the Lloyd’s Requirements.

 

TERMS APPLICABLE TO DEALING

 

GENERAL RESTRICTIONS

 

14.                                 The Manager will not have power to commit
the Society, the Company or the Depositor to supplement the assets in the
Lloyd’s Deposit by borrowing for the Lloyd’s Deposit or by committing the
Society to a contract which may require the Society, the Company or the
Depositor to supplement such assets.

 

DEALING AND COUNTERPARTIES

 

15.1                           In effecting transactions for the Lloyd’s Deposit
the Manager will seek Best Execution at all times and may (subject to the
Schedule) deal on such markets or exchanges and, subject to clause 15.4 with
such counterparties as it thinks fit.  The Society agrees that all transactions
will be effected in accordance with the rules and regulations of the relevant
market or exchange, and that the Manager may take all such steps as may be
required or permitted by such rules and regulations and/or by good market
practice.

 

8

--------------------------------------------------------------------------------


 

15.2                          The Manager is obliged to obtain Best Execution
for its Professional Clients in respect of all orders executed on their behalf. 
In order to execute orders for its Professional Clients, the Manager advises the
Society that it may pass such orders to one or more other firms to execute. 
Such other firms may be connected to or affiliated with the Manager. 
Accordingly, appropriate information regarding the Manager’s execution
arrangements will be provided to the Society prior to such date.  In the event
that an order is executed following specific instructions from the Society, the
rules regarding best execution shall not apply to that aspect of the order to
which the specific instructions relate.

 

15.3                           Subject to the FSA Rules, the Manager may
aggregate transactions for the Lloyd’s Deposit with those of other customers and
of its employees and of associates and their employees and will allocate such
transactions on a fair and reasonable basis.  Each of the Society and the
Depositor recognises that on some occasions such  combination may operate to its
disadvantage.

 

15.4                           The Manager will act in good faith and with due
diligence in its choice and use of brokers and counterparties.

 

OPTIONS, FUTURES AND CONTRACTS FOR DIFFERENCES

 

16.1                           Where permitted under the Lloyd’s Requirements
and where paragraph 3 of the Schedule so indicates, and subject to any
restrictions therein, the Manager may effect transactions in options, futures
and contracts for differences including contingent liability transactions and
may settle or close out such transactions without reference to the Society.

 

16.2                           The Manager may debit the Lloyd’s Deposit with
any sums required to pay or supplement any deposit or margin in support of any
such transaction.

 

MATERIAL INTERESTS

 

POTENTIAL CONFLICTS OF INTEREST AND DISCLOSURES

 

17.1                           The Manager (who will normally act as agent), and
any associate may, subject to the overriding principles of suitability and Best
Execution and without prior reference to the Society, effect transactions in
which the Manager or associate has, directly or indirectly, a material interest
or a relationship of any description with another party, which may involve a
potential conflict with the Manager’s duty to the Society.  Neither the Manager
nor any associate will be liable to account to the Society, the Company or the
Depositor for any profit, commission or remuneration made or received from or by
reason of such transactions or any connected transactions and any fee payable to
the Manager will not, unless otherwise provided, be abated thereby.  The Manager
will, if requested, disclose the amount of any such profit, commission or
remuneration to the Society.

 

17.2                           The Manager will ensure that such transactions
are effected on terms which are not materially less favourable to the Society
than if the potential conflict had not existed.

 

17.3                           Potential conflicts of interest as referred to in
clauses 17.1 and 17.2 may arise because:

 

9

--------------------------------------------------------------------------------


 

(a)                                  the Manager or an associate undertakes
regulated activities for other customers;

 

(b)                                 any of the Manager’s directors or employees,
or those of an associate, is a director of, holds or deals in securities of, or
is otherwise interested in any Company whose securities are held or dealt in on
behalf of the Society;

 

(c)                                  the transaction is in securities issued by
an associate or the customer of an associate;

 

(d)                                 the Manager deals on behalf of the Society
with an associate;

 

(e)                                  the Manager may act as agent for the
Society in relation to transactions in which it is also acting as agent for the
account of other customers and associates;

 

(f)                                    the Manager may, in exceptional
circumstances, deal in investments as principal with the Society and the Manager
may, acting as principal, sell to or purchase from the Society currency other
than sterling;

 

(g)                                 the transaction is in units or shares of In
House Funds or any company of which the Manager or any associate is the manager,
operator, banker, adviser or trustee;

 

(h)                                 the Manager may effect transactions
involving placings and/or new issues with an associate who may be acting as
principal or receiving agent’s commission.  Associates may retain any agent’s
commission or discount or other benefit (including directors’ fees) that accrues
to them;

 

(i)                                     the transaction is in the securities of
an issuer for which the Manager or an associate has underwritten, managed or
arranged an issue within the period of 12 months before the date of the
transaction;

 

(j)                                     the Manager or an associate may receive
remuneration or other benefits by reason of acting in corporate finance or
similar transactions involving issuers whose securities are held by the Society;
and

 

(k)                                 the transaction is in securities in respect
of which the Manager or an Associate, or a director or employee of the Manager
or an Associate, is contemporaneously trading or has traded on its own account
or has either a long or short position.

 

17.4                          The Manager maintains and operates effective
organisational and administrative arrangements, with a view to taking all
reasonable steps to prevent conflicts of interest from adversely affecting the
interests of its clients.  Further information about how the Manager identifies
and manages potential conflicts of interest is available on request.

 

10

--------------------------------------------------------------------------------


 

SOFT COMMISSIONS

 

18.                                 The Manager’s policy on soft commissions is
stated in the Schedule, which also lists such soft commission agreements (if
any) as may be relevant to this Agreement.

 

GENERAL

 

FEES AND CHARGES

 

19.1                           The Manager will receive remuneration from the
Depositor for its services, and reimbursement of costs and expenses from the
Depositor, as stated in the Schedule, which will also state whether or not
interest is payable on overdue fees.

 

19.2                           The Depositor will be responsible for the payment
of any commissions, transfer fees, registration fees, taxes and similar
liabilities and costs properly payable or incurred by the Manager under this
Agreement provided that Dealing Expenses in relation to transactions effected in
investments comprised in the Lloyd’s Deposit (other than transactions disputed
by the Society) may be paid from the Lloyd’s Deposit or deducted from the
proceeds of sale of such investments.

 

19.3                           The Manager will have no right to recover any of
its remuneration or expenses, or any stamp or other duties, taxes, impositions
or fiscal charges of any nature from the Society.

 

19.4                           Subject to the proviso to clause 19.2, the
Manager:

 

(a)                                  will have no right to recover any of its
remuneration or expenses from the Lloyd’s Deposit; and

 

(b)                                 may only recover any stamp or other duties,
taxes, impositions or fiscal charges of any nature from the Lloyd’s Deposit if
and to the extent required by applicable legislation.

 

19.5                           The Manager acknowledges that it has and will
have no security interest, lien or right of set-off of any kind over or in
respect of the Lloyd’s Deposit.

 

TAXATION

 

20.                                 The Manager will not take or omit to take
any action which to its knowledge would prejudice any tax status of the
Depositor stated in the Schedule.  Subject thereto, the Depositor and any
professional tax adviser of the Depositor remain responsible for the management
of the Depositor’s affairs for tax purposes.

 

LIABILITY

 

21.1                           The Manager will act in good faith and with due
diligence and will comply with the FSA Rules.

 

11

--------------------------------------------------------------------------------


 

21.2                           Subject to clauses 21.1 and 21.8, the Manager
will not be liable for any loss to the Society, the Depositor or the Company
howsoever arising except to the extent that such loss is due to negligence,
wilful default, fraud or breach of this Agreement on the part of the Manager or
its employees.

 

21.3                           If any counterparty should fail to deliver any
necessary documents or to account for any transaction or securities, the Manager
will take all reasonable steps on behalf of the Society to recover such
documents or securities, or any sums due, or compensation in lieu thereof, but
subject thereto (and to clauses 21.1, 21.2 and 21.8) will not be liable for any
such failure.  All reasonable costs and expenses properly incurred by the
Manager will be charged to the Depositor.

 

21.4                           Subject to clauses 4.2, 4.4, 9.2, 10.3, 10.4,
10.7, 15.3, 21.1 to 21.3 and 21.8, the Manager will not be liable for any
default of the Custodian or any counterparty, bank, sub-custodian or other
person or entity which holds money, investments or other documents of title on
behalf of the Society.

 

21.5                           Subject to clauses 21.1 to 21.3 and 21.8, no
warranty is given by the Manager as to the performance or profitability of the
Lloyd’s Deposit.

 

21.6                           The Depositor will indemnify the Manager against
all claims by third parties (other than the Society) which may be made against
it in connection with its services under this Agreement, except to the extent
that the claim is due to negligence, wilful default, fraud or breach of this
Agreement on the part of the Manager or its employees.  The Manager will
promptly inform the Depositor of any such claims in respect of which an
indemnity is sought under this Agreement.

 

21.7                           The Company, the Depositor and the Manager each
acknowledges that:

 

(a)                                  the Manager has been appointed at the
request of the Company and the Depositor, and that the Society has no
responsibility for the investment performance of the Manager or for any
diminution in value of the Lloyd’s Deposit caused by any act, default or
omission of the Manager; and

 

(b)                                 the Society has no liability or
responsibility to the Manager in respect of any act or omission of the Company
or the Depositor.

 

21.8                           The Depositor and the Manager jointly and
severally agree to indemnify the Society, its officers and employees and any
subsidiary of the Society which acts as a nominee in respect of the Lloyd’s
Deposit (on an after-tax basis) against any loss, claim, expense or liability
arising from:

 

(a)                                  any act or omission of the Manager or its
agents or its or their employees in carrying out or purporting to carry out any
of its services under this Agreement save where any such act or omission is not
caused by any negligence, wilful default or fraud on the part of the Manager or
its agents or its or their employees; or

 

(b)                                 any breach by the Manager or its agents or
its or their employees of any provisions of this Agreement;

 

12

--------------------------------------------------------------------------------


 

except to the extent that such loss, claim, expense or liability arises from the
negligence, wilful default or fraud on the part of the Society or its agents or
its or their employees.

 

WAIVER

 

22.                                 No exercise or failure to exercise or delay
in exercising any right, power or remedy vested in the Society under or pursuant
to this Agreement will amount to a waiver by the Society of that or any other
right, power or remedy.

 

COMPLAINTS

 

23.                                 All formal complaints in respect of the
Manager should in the first instance be made in writing to the compliance
officer of the Manager at the address stated in the Schedule.  A copy of the
Manager’s complaints procedure (if any) will be provided to each of the Society
and the Depositor upon request.

 

COMPENSATION

 

24.                                 A statement is available from the Manager
describing the Depositor’s and the Society’s rights to compensation, if any, in
the event that the Manager is unable to meet its liabilities.

 

TERMINATION

 

25.1                           Each of the Company, the Depositor and the
Society may terminate this Agreement in either case at any time by written
notice to the other parties.

 

25.2                           This Agreement will terminate with immediate
effect in the event of the Manager’s Insolvency or:

 

(a)                                  if the Manager ceases to be an authorised
person under the FSMA; or

 

(b)                                 if the Manager ceases to be permitted, under
any rules applicable to it, to carry out its functions under this Agreement; or

 

(c)                                  if the trusts created by the Trust Deed
terminate (otherwise than in circumstances where the Lloyd’s Deposit is to
become subject to the terms of a replacement Lloyd’s Deposit trust deed).

 

25.3                           The Manager may terminate this Agreement on one
month’s written notice to the Society, the Company and the Depositor or by
immediate notice if so required by any competent regulatory authority.

 

CONSEQUENCES OF TERMINATION

 

26.1                           The Manager will complete expeditiously all
transactions in progress at termination provided that the Society may require
that a transaction not be completed where this would not result in breach of
contract or occasion loss or damage.

 

26.2                           Termination will not affect accrued rights,
existing commitments or any contractual provision intended to survive
termination and will be without penalty or other additional payment save that
the Depositor will pay the fees of the Manager pro

 

13

--------------------------------------------------------------------------------


 

rata to the date of termination.  For the avoidance of doubt, the termination of
this Agreement will not affect the operation of clauses 1, 7, 21, 22, 26, 28,
30.2, 30.4 and 30.6.

 

26.3                           Subject to the proviso to clause 26.1, on
termination the Manager will be entitled to instruct any Custodian (in
accordance with clause 10.1) to retain and/or realise such assets as may be
required to settle transactions already initiated.

 

26.4                           The Depositor undertakes (which undertaking will
survive termination of this Agreement) to keep the Society at all times fully
and effectively indemnified (on an after-tax basis) against any loss, costs,
expenses, claims or demands which the Society may suffer or incur and which
arise directly or indirectly from any termination of this Agreement provided
that this indemnity will not extend to anything arising from the negligence,
wilful default, fraud or breach of this Agreement on the part of the Society or
its agents or its or their employees.

 

RELATIONSHIP

 

27.                                 The Manager acts as the agent of the Society
which will therefore be bound by the Manager’s acts under this Agreement. 
Nevertheless, none of the services to be provided hereunder nor any other matter
will give rise to any fiduciary or equitable duties which would prevent or
hinder the Manager or any associate, in transactions with or for the Society,
acting as both market-maker and broker, principal or agent, dealing with other
associates and other customers, and generally effecting transactions as provided
above.

 

CONFIDENTIALITY AND DATA PROTECTION

 

28.1                           Neither the Manager nor any associate is obliged
to disclose to the Society or to take into consideration information either:

 

(a)                                  the disclosure of which by it to the
Society would or might be a breach of duty or confidence to any other person; or

 

(b)                                 which comes to the notice of an employee,
officer or agent of the Manager or of an associate, but properly does not come
to the actual notice of an individual managing the Lloyd’s Deposit.

 

28.2                           The Manager shall not disclose information of a
confidential nature acquired in consequence of this Agreement, except for
information which it may be entitled or bound to disclose by law, or which is
requested by regulatory authorities or which is disclosed to its professional
advisers where reasonably necessary for the performance of such advisers’
professional services.

 

28.3                           The Manager will act as data controller (and in
certain circumstances, data processor) within the meaning of the Data Protection
Act 1998 (the Data Protection Act).  Each of the Society, the Depositor and the
Company hereby severally consents to the processing and use by the Manager and
its (or their) agents and associates of personal data (as defined in the Data
Protection Act) given by the Society, the Depositor and the Company respectively
under this Agreement.  The Manager may only process the personal data in
accordance with the provisions of the Data Protection Act and only for the
purposes set out in this Agreement.  Such data may

 

14

--------------------------------------------------------------------------------


 

also be used by the Manager and its agents and associates to update customer
records.  The Society, the Depositor and the Company each severally undertakes
to supply personal data to the Manager in accordance with the provisions of the
Data Protection Act.

 

WARRANTIES AND UNDERTAKINGS ON THE PART OF THE MANAGER

 

29.                                 The Manager warrants and undertakes that:

 

(a)                                  it has the requisite corporate capacity to
enter into this Agreement and to perform its obligations under it, and that it
has taken all necessary corporate and other action to authorise it to do so;

 

(b)                                 the execution and performance of this
Agreement does not and will not contravene any law, regulation or
rule applicable to the Manager or any contract to which it is a party or by
which it is bound;

 

(c)                                  it is an authorised person under the FSMA,
is regulated by the FSA in the conduct of its regulated activities, and it is
permitted under the provisions of the FSMA and the FSA Rules to enter into this
Agreement and perform its obligations under it; and

 

(d)                                 it has fidelity and professional indemnity
insurance and insurance relating to the loss or theft of customer’s cash or
investments, brief details of such insurances being set out in the Schedule, and
the Manager will maintain such insurances in full force and will notify the
Society of any changes in such insurance or any failure to maintain such
insurances in full force.

 

NOTIFICATIONS AND RECORDS

 

30.1                           The Manager will maintain accounting records
sufficient to show at any time all transactions in respect of the Lloyd’s
Deposit.

 

30.2                           The Manager will provide the Society with
contract notes (or procure the Society is provided with contract notes) in
respect of all transactions effected for the Lloyd’s Deposit and will promptly
provide the Society with all such information as the Society may request for the
purpose of complying with its obligations under Part VI of the Companies Act
1985 (as from time to time amended) or such other legislation of the United
Kingdom or elsewhere (as from time to time in force) under which it may be
required to disclose any interest it may have in any investments.

 

30.3                           The Manager will inform the Society promptly of:

 

(a)                                  any enforcement or disciplinary action
instituted against the Manager or any of its officers or employees by any
regulatory authority;

 

(b)                                 any material breach by the Manager of its
obligations under this Agreement.

 

30.4                           The Manager will at all times (including after
termination of this Agreement for so long as the Manager is required by the FSA
Rules to maintain such records and documents) allow the Society and its
authorised agents and employees full rights of access to, and to inspect and
take copies of, the records and documents of the

 

15

--------------------------------------------------------------------------------


 

Manager relating to the Lloyd’s Deposit.  The Society is not required to give
the Manager prior notice of its wish to exercise such rights.

 

30.5                           The Manager will send the Society a copy of its
annual report and accounts prepared in accordance with the Companies Act 1985 at
the time when it is required by that Act to send such report and accounts to its
members.

 

30.6                           Upon termination of the appointment of the
Manager under this Agreement the Depositor will allow the Society full rights of
access to, and to inspect and take copies of, any books and records relating to
the Lloyd’s Deposit passed to the Depositor that had been in the possession or
under the control of the Manager.

 

ASSIGNMENT

 

31.                                 This Agreement and all rights and
obligations under it will not be capable of assignment by any of the parties,
except that the Society may assign its rights under this Agreement to any person
who is for the time being a trustee under the Trust Deed.

 

THIRD PARTY RIGHTS

 

32.                                 A person who is not a party to this
Agreement shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms

 

ANTI MONEY-LAUNDERING

 

33.1                           The Society and the Company each acknowledge the
Manager’s obligations under applicable anti-money laundering laws and
regulations and agree that the Manager reserves the right to:

 

(a)                                delay the commencement of the management of
the Lloyd’s Deposit; or

 

(b)                               suspend its management of the Lloyd’s Deposit

 

until the Manager has received satisfactory responses to anti-money laundering
enquiries undertaken with the Society or the Company.

 

33.2                          The Company and the Society agree that, if
requested to do so by the Manager, they will use their reasonable endeavours to
provide information required by the Manager for the purpose of the Manager
ensuring its compliance with its obligations outlined in this clause.  Any
information provided to the Manager under this clause is subject to the
obligations of confidentiality contained in clause 28.

 

16

--------------------------------------------------------------------------------


 

FORCE MAJEURE

 

34.1                           None of the parties to this Agreement shall be
deemed to be in breach of this Agreement or otherwise liable to the other as a
result of any delay, failure or defective performance of its obligations under
this Agreement if and to the extent that such delay or failure arises solely out
of causes beyond the control and without the fault or negligence of the party in
question.  Such clauses may include, without limitation, acts of God; any civil
commotion or disorder, riot, invasion, terrorism or war; fire, explosion, storm,
flood, earthquake, subsidence, epidemic or other natural physical disaster;
power failures, destruction or breakdown of any premises, plant or equipment
(including computer systems); strike; lockout or other industrial action; or any
action taken by a governmental or public authority of any kind.

 

GOVERNING LAW

 

35.                                 This Agreement will be governed by and
construed in accordance with English law.  The English courts are to have
exclusive jurisdiction to settle any disputes or claims which may arise out of
or in connection with this Agreement for which purpose all parties agree to
submit to the jurisdiction of the English courts.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE

 

1.                                      Date this Agreement comes into force
(clause 2.1)

30th March 2010

 

2.                                      Name and address of Custodian (Recital
(C))

The Corporation of Lloyd’s (Lloyd’s)

 

3.                                      Investment objectives and restrictions
(clause 4.2)

 

These investment objectives and restrictions are supplemental to the investment
criteria and restrictions specified in the Lloyd’s Requirements.  In the event
of any inconsistency, the criteria and restrictions specified in the Lloyd’s
Requirements will prevail.

 

The investment objectives and restrictions are set out in the attached document
entitled “Montpelier Re Ltd Syndicate 5151 - Funds at Lloyds Investment Policy
and Guidelines”.

 

4.                                      Authorised means of communication, and
addresses etc. for notices (clauses 7 and 23)

 

Investment Manager

 

Contact Person for Trades:

Simon O’Flaherty

GR-NEAM Limited

The Oval — Block 3,

Ballsbridge,

Dublin 4,

Ireland

Phone ++353 1 6738500

Fax ++353 1 6732066

 

Complaints and notes by written notice addressed to:

Compliance Officer

Fiona Molloy

GR-NEAM Limited

The Oval — Block 3,

Ballsbridge,

Dublin 4,

Ireland

Phone ++353 1 6738542

Fax ++353 1 6732066

 

5.                                      Bank and Securities accounts
(clause 10.1)

 

[Where no custodian has been appointed, the relevant bank account is at National
Westminster Bank plc, 1 Princes Street, London EC2R 8PA account number 13637444
and it is entitled “Corporation of Lloyd’s Members’ Current Account” and /or 
Lloyd’s Dollar Trust Account “Corporation of Lloyd’s Members Trust Clients

 

18

--------------------------------------------------------------------------------


 

Money Account”, account number GB87NWBK60730140120066 as appropriate .]

 

[N.B. All income arising on the Lloyd’s Deposit must initially be paid into a
trust account and may then, subject to the Society’s instructions to the
contrary, be paid out to the Company or the Depositor as appropriate.]

 

6.                                      Exercise of voting rights (clause 11)

 

No exercise of voting rights by Manager.

 

7.                                      Intervals at which statements and
valuations in respect of the Lloyd’s Deposit to be produced (clause 13)

 

The Manager will at quarterly intervals produce Periodic Statements in
accordance with the FSA Rules.

 

8.                                      Soft Commissions (clause 18)

 

Manager, as a matter of policy and practice, does not utilise research,
research-related products and other services obtained from brokers, or third
parties, on a soft commission basis.

 

9.                                      Remuneration of Manager and
reimbursement of Manager’s expenses (clause 19.1)

 

For the services to be provided by the Manager pursuant to this Agreement, the
Company agrees to pay the Manager 8 basis points (0.08%) p.a. as Management Fee.

 

This Management Fee is payable on a quarterly basis and is due on the 10th
calendar day of the month following each quarter end. The Fee is calculated
monthly on the basis of end-of-month values. The end-of-month value is defined
as the market value of all assets managed by the Manager as of the last trading
day of each month (including accrued interest for fixed income portfolios). For
any partial months, the Management Fee is calculated on a pro-rata basis for the
number of days the client account has been managed.

 

10.                               Tax status of the Depositor  (clause 20)

 

The depositor and beneficial owner of funds is a Bermuda company not resident or
trading in the UK, and not liable to UK corporate tax.

 

11.                               Insurance (clause 29(d))

 

The Manager has fidelity insurance with Chubb Group, Warren, NJ, USA. Sum
insured: USD 10,000,000.00 with an aggregate of USD 20,000,000.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the first date
above written.

 

 

SIGNED by

G Perdoni

 

)

G Perdoni

a duly authorised representative of

 

)

 

[the Company]

 

)

 

 

 

 

 

 

SIGNED by

M Colesworthy

 

)

M Colesworthy

a duly authorised representative of

 

)

 

THE SOCIETY OF LLOYD’S

 

)

 

 

 

 

 

 

SIGNED by

 

 

 

 

John Connolly and Hugh McCutcheon

 

)

John Connolly

both duly authorised representatives of

 

)

Hugh McCutcheon

[the Manager]

 

)

 

 

 

 

 

 

SIGNED by

T G S Busher

 

)

T G S Busher

a duly authorised representative of

 

)

 

[the Depositor]

 

)

 

 

20

--------------------------------------------------------------------------------


 

APPENDIX

 

Form of Lloyd’s Deposit Trust Deed

 

21

--------------------------------------------------------------------------------